NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 23 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JORGE ALFREDO CISNEROS-                         No.    19-71339
ORELLANA,
                                                Agency No. A208-553-006
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Jorge Alfredo Cisneros-Orellana, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C § 1252. We review for substantial evidence

the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We review de novo due process claims in immigration proceedings.

Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny the petition for

review.

      Substantial evidence supports the agency’s determination that Cisneros-

Orellana failed to establish the harm he experienced or fears was or would be on

account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (an applicant’s “desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground”).

Our conclusion is not affected by the differing nexus standards applicable to

asylum and withholding of removal claims. Cf. Barajas-Romero v. Lynch, 846

F.3d 351, 360 (9th Cir. 2017) (discussing Zetino having drawn no distinction

between the standards where there was no nexus at all to a protected ground).

Thus, Cisneros-Orellana’s asylum and withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Cisneros-Orellana failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Cisneros-Orellana’s contentions that the agency ignored evidence or



                                          2                                     19-71339
otherwise violated his due process rights fail. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error and prejudice to prevail on a due process

claim).

      Cisneros-Orellana’s motion for stay of removal (Docket Entry No. 1) is

denied as moot.

      PETITION FOR REVIEW DENIED.




                                         3                                   19-71339